
	

114 S1052 IS: To require a study on the impact of State and local performance benchmarking and disclosure policies for commercial and multifamily buildings, to provide for competitive awards to utilities, States, and units of local government, and for other purposes. 
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1052
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require a study on the impact of State and local performance benchmarking and disclosure
			 policies for commercial and multifamily buildings, to provide for
			 competitive awards to utilities, States, and units of local government,
			 and for other purposes. 
	
	
		1.Energy information study
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Energy (referred to in this Act as the Secretary) shall complete a study, with opportunity for public comment—
 (1)on the impact of—
 (A)State and local performance benchmarking and disclosure policies, and any associated building efficiency policies, for commercial and multifamily buildings; and
 (B)programs and systems in which utilities provide aggregated information regarding whole building energy consumption and usage information to owners of multitenant commercial, residential, and mixed-use buildings;
 (2)that identifies best practice policy approaches studied under paragraph (1) that have resulted in the greatest improvements in building energy efficiency; and
 (3)that considers—
 (A)compliance rates and the benefits and costs of the policies and programs on building owners, utilities, tenants, and other parties;
 (B)utility practices, programs, and systems that provide aggregated energy consumption information to multitenant building owners, and the impact of public utility commissions and State privacy laws on those practices, programs, and systems;
 (C)exceptions to compliance in existing laws where building owners are not able to gather or access whole building energy information from tenants or utilities;
 (D)the treatment of buildings with—
 (i)multiple uses;
 (ii)uses for which baseline information is not available; and
 (iii)uses that require high levels of energy intensities, such as data centers, trading floors, and television studios;
 (E)implementation practices, including disclosure methods and phase-in of compliance;
 (F)the safety and security of benchmarking tools offered by government agencies, and the resiliency of those tools against cyber attacks; and
 (G)international experiences with regard to building benchmarking and disclosure laws and data aggregation for multitenant buildings.
					(b)Submission to
 CongressAt the conclusion of the study, the Secretary shall submit to Congress a report on the results of the study.
			2.Grants to utilities
 (a)Grants to utilitiesBased on the results of the research for the portion of the study described in section 1(a)(1)(B), and with criteria developed following public notice and comment, the Secretary may make competitive awards to utilities, utility regulators, and utility partners to develop and implement effective and promising programs to provide aggregated whole building energy consumption information to multitenant building owners.
 (b)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2016 through 2020, to remain available until expended.
			3.Grants to States and units of local government
 (a)Grants to utilitiesBased on the results of the research for the portion of the study described in section 1(a)(1)(B), and with criteria developed following public notice and comment, the Secretary may make competitive awards to States and units of local government to develop and implement effective and promising benchmarking and disclosure policies, and any associated building efficiency policies, for commercial and multifamily buildings.
 (b)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2016 through 2020, to remain available until expended.
 4.Input From StakeholdersThe Secretary shall seek input from stakeholders to maximize the effectiveness of the actions taken under this Act.
 5.ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit to Congress a report on the progress made in complying with this Act.
		
